DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1–11 of instant application are examined based on the filing date of instant application (i.e., May 19, 2017) for the reasons stated in the Non-Final Rejection dated Mar. 15, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6–8 and 21–23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosenbloom, US 3,875,046 (“Rosenbloom”).  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Kulbeth, US 2005/0040119 (“Kulbeth”).  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Summerfield et al., US 6,312,528 (“Summerfield”).  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom on its own or in view of Williams et al., US 2011/0265993 (“Williams”).  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom.  Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom in view of Thompson, US 2013/0186622 (“Thompson”).  
Regarding claim 1, Rosenbloom teaches the limitations of the claim:
“A backflow collection system (processing system, fig., pt. 10, col. 5, ll. 23–26), comprising: 
a substantially vertical collection tank (extraction vessel, fig., pt. 24, col. 5, ll. 42–43) having an upper section (the upper half of vessel 24) and a lower section (the lower half of vessel 24), the substantially vertical collection tank having a side opening configured to receive backflow from an oil or gas well (the opening receiving recycle 1, as well as a discharge port proximate an upper end of the upper section configured to discharge gas from the collection tank2; and
a substantially vertical auger system located outside of the substantially vertical collection tank and coupled proximate the lower section of the substantially vertical collection tank (screw conveyor, fig., pt. 44, col. 5, ll. 41–45)3, the auger configured to receive solid and liquid matter from a bottom opening in the lower section of the substantially vertical collection tank, and when elevated remove and lift at least a portion of the solid and liquid matter from the substantially vertical collection tank (as the screw conveyor 44 receives a slurry from the opening at the bottom of vessel 24, as seen in the fig., col. 5, ll. 41–45), the substantially vertical collection tank designed such that when fluid is contained therein it acts as a gas seal to prevent the gas from exiting through the bottom opening in the lower section of the substantially vertical collection tank (as the slurry in the bottom of the vessel 24 would prevent gas from escaping from the opening therein).”

    PNG
    media_image1.png
    1000
    1336
    media_image1.png
    Greyscale

Claim 2 requires that for the device of claim 1, the auger system includes a variable frequency drive configured to modulate an operating speed of the auger.  Maltin does not explicitly disclose this feature.  However, it would have been obvious for Maltin’s auger 50 to be operated with a variable frequency drive because Kulbeth teaches that it is beneficial to operate an auger with a variable frequency drive in order to allow an operator to vary the speed of the auger as needed.  See Kulbeth at [0037].
Claim 3 
Rosenbloom teaches that the extraction vessel 24 uses solvents in its extraction process.  Rosenbloom, col. 8, ll. 1–6.  Vapors from the solvents collect in the top of the vessel 24, and these vapors are removed.  Id.  Rosenbloom does not teach the method by which the vapor is treated after it is removed from the vessel 24.  However, Summerfield discloses a system wherein vapor exiting extraction vessels 206 is directed to a header 254 where it flows to a knockout drum and is then piped to a flare.  Summerfield, fig. 2, col. 10, ll. 53–65, col. 13, ll. 4–7.  It would have been obvious for the vapors exiting Rosenbloom’s vessel 24 to be directed to a knockout drum and then a flare because this is a suitable method for disposing of vapors produced from an extraction vessel.
Claim 4 requires that the system of claim 1 further comprises a second auger positioned proximate the substantially vertical auger.  While Rosenbloom teaches that the screw conveyor 44 vertically removes slurry from the vessel 24, it does not disclose a second conveyor proximate to the vertical conveyor 44.  However, Williams discloses a vessel 14 wherein a screw conveyor 32 comprises a horizontal section 32A a vertical section 32B.  Rosenbloom, fig. 2, [0035].  The horizontal section 32A collects material from the bottom of the vessel 14 and passes this material to the vertical section 32B which removes the material from the system.  Id.  It would have been obvious for Rosenbloom’s screw conveyor 44 to comprise a horizontal section within the vessel 24 in order to remove slurry from the bottom of the vessel 24 so that it can be passed to the vertical section 44 for removal.
Claim 4 requires that the system of claim 1 further comprises a second auger positioned proximate the substantially vertical auger.  Claim 5 requires that for the See MPEP 2144.04(VI)(B) (mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Regarding claim 6, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, further including a gas buster positioned between the side opening in the substantially vertical collection tank and the oil or gas well (storage and treatment tank, fig., pt. 38, col. 6, ll. 47–49), the gas buster configured to reduce a velocity of the solid and liquid matter exiting the oil or gas well and entering the substantially vertical collection tank (the tank 38 would reduce the velocity of the fluid entering it because fluid settles within the tank 38).”
Regarding claim 7, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster couples directly to a flange associated with the side opening in the substantially vertical collection tank (the side of the vessel 24 onto which line 32 attaches corresponds to the claimed “flange”).”
Regarding claim 8, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster is in a substantially vertical position adjacent to the substantially vertical collection tank (as seen in the fig.).”
Claim 9 requires that for the device of claim 6, the gas buster comprises a first smaller pipe having openings spaced along a length thereof, and a second larger pipe encompassing the first smaller pipe.  Rosenbloom does not disclose this feature.  However, Thompson discloses that it is beneficial to provide a gas buster 170 at the inlet of a collection receptacle in order to dissipate energy associated with the incoming solid and liquid matter.  Thompson, fig. 1, [0030].  The gas buster 170 comprises a first smaller pipe 630 including a plurality of openings 635 spaced along its length with a second larger pipe 640 encompassing the smaller pipe.  Id. at fig. 6, [0041], [0042].  It would have been obvious to use this gas buster 170 to introduce fluid into Williams’ tank in order to dissipate the energy associated with the incoming liquid and solid matter entering the tank.
Claim 10 requires that for the system of claim 1, the substantially vertical collection tank and auger system are positioned within a frame on a movable trailer.  Claim 11 requires that for the system of claim 10, the movable trailer is configured to pivot from a horizontal transport position to a substantially vertical operational position. While Rosenbloom teaches that its system is used to treat fluid materials produced form an oil well (Rosenbloom, col. 3, ll. 33–48), the reference does not disclose a trailer for moving the system.  However, it would have been obvious for the vessel 24 to be provided within a frame on a movable trailer because Thompson disclsoes that it is beneficial to provide similar equipment on a trailer 595 to allow the equipment to be transportable.  Thompson, fig. 5, [0045].  Thompson’s trailer 595 is configured so that the vessels being transported can transition from an operational position (i.e., a substantially vertical portion) to a transit position.  Id.  Additionally, note that the 
Regarding claim 21, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the side opening is located in a substantially vertical side of the substantially vertical collection tank (as seen in the fig.).”
Regarding claim 22, Rosenbloom teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the backflow collection system does not include a substantially horizontal auger system coupled proximate the lower section of the substantially vertical collection tank (as seen in the fig.).”
Claim 23 requires that for the system of claim 1, the substantially vertical auger is a critically vertical auger positioned within +/- 5° of true vertical.
Rosenbloom does not provide enough information to teach this limitation because it fails to disclose the angle of conveyor 44.  The purpose of the convey 44, however, is discharge the slurry from the vessel 24 so that it can be transported away from the vessel.  Rosenbloom, col. 5, ll. 41–58.  Therefore, it would have been obvious, routine engineering choice to adjust the angle of the conveyor 44 to be substantially vertical depending on the location of the vessel receiving the slurry discharged by the conveyor 44.  Additionally, instant disclosure fails to teach the criticality of the angle of its auger.  Therefore, the difference between Rosenbloom and the claimed system is one of degree rather than kind, which is insubstantial to support patentability.  MPEP 2144.05(III).  
Claim Rejections - 35 USC § 103
Claims 1, 4–8, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US 2011/0265993 (“Williams”) in view of Scheybeler, US 6,712,215 (“Scheybeler”) and in further view of Maltin, US 6,719,897 (“Maltin”).  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Kulbeth.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Wallace et al., US 6,036,748 (“Wallace”).  Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Thompson.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Scheybeler in view of Maltin and in further view of Thompson or McCabe et al., US 2013/0126448 (“McCabe”).
Regarding claim 1, Williams in view of Maltin teaches the limitations of the claim:
“A backflow collection system (sand decanter, fig. 2, pt. 14,  [0035]), comprising:
a substantially vertical collection tank (the tank of the sand decanter 14) having an upper section (the upper half of this tank) and a lower section (the lower half of this tank), the substantially vertical collection tank having a side opening configured to receive backflow from an oil or gas well (the vertical portion 16 comprising flow line 10, [0029]), as well as a discharge port proximate an upper end of the upper section configured to discharge gas from the collection tank4; and
a substantially vertical auger system located outside of the collection tank and coupled proximate the lower section of the substantially vertical collection tank (the transverse portion 32B of screw conveyor 32, fig. 2, [0035])5, the auger configured to receive solid and liquid matter from a bottom opening in the lower section of the substantially vertical collection tank (as the screw conveyor 32 receives sand and liquid via feed port 30 located in the bottom of the tank, fig. 2, [0031]), and when elevated remove and lift at least a portion of the solid and liquid matter from the collection tank (as the screw conveyor 32 lifts the sand so that it can be removed through outlet 36, [0032]), the substantially vertical collection tank designed such that when fluid is contained therein it acts as a gas seal to prevent the gas from exiting through the bottom opening in the lower section of the substantially vertical collection tank (as liquid located in the tank would prevent gas from escaping through feed port 30).”

    PNG
    media_image2.png
    705
    838
    media_image2.png
    Greyscale

Claim 2 requires that for the device of claim 1, the auger system includes a variable frequency drive configured to modulate an operating speed of the auger.  Williams does not explicitly disclose this feature.  However, it would have been obvious for Williams’ screw conveyor 32 to be operated with a variable frequency drive because Kulbeth teaches that it is beneficial to operate an auger with a variable frequency drive in order to allow an operator to vary the speed of the auger as needed.  Kulbeth, [0037].
Claim 3 requires that for the device of claim 1 further comprises a knockout tank connected with the collection tank via a flare line, the flare line connected with the discharge port.  The reference does not disclose these features of claim 3.  However, it would have been obvious to connect the gas vent at the top of Williams’ to a knockout vessel and flare because Wallace teaches that it is beneficial to introduce unwanted waste gases into a system in order to dispose of the gases.  Wallace, col. 4, ll. 28–39.
Regarding claim 4
“The backflow collection system of Claim 1, further comprising a second auger positioned proximate the substantially vertical auger (horizontal portion, fig. 2, pt. 32A, [0035]).”
Claim 5 requires that for the system of claim 1, the second auger is a substantially vertical auger.  It would have been obvious to include an additional screw conveyor to Williams’ system because doing so would have the predictable result of increasing the removal capacity of the system.  MPEP 2144.04(VI)(B). With this modification the additional horizontal portion 32B would correspond to the “second auger.”
Regarding claim 6, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 1, further including a gas buster positioned between the side opening in the substantially vertical collection tank and the oil or gas well6 (flow line, fig. 2, pt. 10, [0029]), the gas buster configured to reduce a velocity of the solid and liquid matter exiting the oil or gas well and entering the substantially vertical collection tank (note that this limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure, MPEP 2114(II)).”

Regarding claim 7, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster coupled directly to a flange associate with the side opening in the substantially vertical collection 
Regarding claim 8, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 6, wherein the gas buster is in a substantially vertical position adjacent to the collection tank (it would have been obvious for the flow line 10 to have at least one vertical section because this flow line 10 receives fluid from a subterranean well, [0029]).”
Claim 9 requires that for the device of claim 6, the gas buster comprises a first smaller pipe having openings spaced along a length thereof, and a second larger pipe encompassing the first smaller pipe.  Williams does not disclose this feature.  However, Thompson discloses that it is beneficial to provide a gas buster 170 at the inlet of a collection receptacle in order to dissipate energy associated with the incoming solid and liquid matter.  Thompson, [0030].  The gas buster 170 comprises a first smaller pipe 630 including a plurality of openings 635 spaced along its length with a second larger pipe 640 encompassing the smaller pipe.  Id. at fig. 6, [0041], [0042].  It would have been obvious to use this gas buster 170 to introduce fluid into Williams’ tank in order to dissipate the energy associated with the incoming liquid and solid matter entering the tank.
Claim 10 requires that for the device of claim 1, the collection tank and auger system are positioned within a frame on a movable trailer.  Williams does not explicitly teach this feature.  However it would have been obvious to mount Williams’ device on a trailer because McCabe and Thompson teach that doing so is beneficial in order to 
Claim 11 requires that for the device of claim 10, the movable trailer is configured to pivot from a horizontal transport position to a substantially vertical operational position.  Thompson teaches that it is beneficial for its trailer to be movable from a horizontal transport position to a substantially vertical operational position in order to make transporting its device easier.  See Thompson at [0045].  Therefore, when Williams’ is used with Thompson’s trailer, the trailer would be movable from a horizontal to a vertical position.  However, additionally note that the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the claim 10 device operates rather than its structure.  MPEP 2114(II).
Regarding claim 21, Williams teaches the limitations of the claim:
“The backflow collection system of Claim 1, wherein the side opening is located in a substantially vertical side of the substantially vertical collection tank (as seen in fig. 2).”
Claim 23 requires that for the system of claim 1, the substantially vertical auger is a critically vertical auger positioned within +/- 5° of true vertical.
Williams does not provide enough information to teach this feature because it does not disclose the angle of transverse portion 32B.  It would have been obvious, however, for Williams’ transverse portion 32B to have the angle as claimed depending on the desired location for expelling the sand.  Additionally, instant disclosure fails to teach the criticality of the angle of its auger.  Therefore, the difference between .  
Response to Arguments
Claim Objections
The Examiner withdraws the claim objections over claim 6 in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection over claim 1 in light of the amendments.
Prior Art Rejections
Rosenbloom
The first issue regarding claim 1 is whether Rosenbloom teaches the limitation “the substantially vertical collection tank has a side opening configured to receive backflow from an oil or gas well.”  
The Applicant argues that Rosenbloom fails to teach this feature.  Applicant Rem. dated Jan. 04, 2021 (“Applicant Rem.”) 7.  Rather, the Applicant argues that tar sand-water slurry flows from mixer 14 to screen 18 via line 16.  Id.  Therefore, Rosenbloom teaches that tar said-water slurry enters the extractor vessel 24 from the top, not a side opening as claimed.
The Examiner respectfully disagrees.  Claim 1 discloses a vertical collection tank with an inlet opening provided on the side.  The limitation requiring that the opening is “configured to receive back flow from an oil or gas well” describes the intended use rather than the structure of the system.  Therefore, this limitation does not receive See MPEP 2114(II) (“a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim”) (internal citations and quotations omitted).  Rosenbloom’s tank 24 has an inlet opening 32 on the side.  Rosenbloom fig.  Therefore, the reference teaches the disputed limitation.
Additionally, it would have been obvious to move line 22 so that tar sand enters the upper portion of the vessel 24 at the side rather than the very top because this rearrangement of parts would not affect the operation of the device.  Rather, the incoming tar sand entering in this manner would be able to flow downward in the vessel, in the same way as seen in the figure.  Therefore, with this modification, Rosenbloom would also teach the disputed feature of claim 1.
The Applicant argues that Rosenbloom teaches away from moving line 22 to the side because Rosenbloom requires that the tar sand falls from the top of the vessel 24 past solvent 28 and steam 30.  Applicant Rem. 8.  
The Examiner respectfully disagrees.  Rosenbloom’s line 22 could be placed at the side of the vessel 24 above the solvent layer 100, therefore allowing the tar sand to fall past the solvent and steam.
The second issue regarding claim 1 is whether Rosenbloom teaches “a substantially vertical auger system.”
The disclosure teaches that “substantially vertical” means within +/- 15° of 90° true vertical.  Spec. [0049].  The Applicant argues, however, that Rosenbloom fails to teach the angle of its conveyor 44, and therefore does not teach this limitation.  Id.  Id. 
The Examiner respectfully disagrees.  The figure of Rosenbloom illustrates the conveyor within +/- 15° of 90° true vertical.  However, it also would have been an obvious, routine engineering choice to adjust the vertical angle of conveyor 44 depending on the location of the device receiving the trailings exiting at 48.  Even if the capacity and/or efficiency of the conveyor 44 was reduced, this still modification would have been obvious because there would have been a reasonable expectation that the conveyor 44 would be able to operate even with the conveyor 44 at an increased vertical angle.  
The Applicant does not make substantive arguments regarding the patentability of the dependent claims.  Therefore, the Examiner maintains that these claims are unpatentable for the reasons stated above.
Williams
The Applicant argues that Williams fails to teach that its vertical auger system is positioned within +/- 15° of 90° true vertical, as required by claim 1.  Applicant Rem. 14.  The Applicant also argues that it would not have been obvious to modify Williams to teach this feature.  Id.  The Applicant provides no substantive reasoning to support this position.  Therefore, the Examiner maintains that the claims are unpatentable over Williams for the reasons stated above.
The Applicant does not make substantive arguments regarding the patentability of the dependent claims.  Therefore, the Examiner maintains that these claims are unpatentable for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, it would have been obvious for the tar sand to enter the vessel 24 at the side of the upper portion of the vessel 24, rather than the very top, because this rearrangement of parts would be a routine engineering choice.  This alteration would not change the function of the vessel 24 because the tar sand would continue to be able to flow downward through the vessel 24, in the same way as seen in the figure.
        
        2 Rosenbloom teaches that a vapor phase exists in the top of the extraction vessel 24, which may be compressed or condensed and recycled.  Rosenbloom, col. 8, ll. 1–6.  Therefore, the Examiner takes the position that a gas discharge port exists in the upper half of the vessel 24 allowing this vapor to be expelled from the vessel 24 for recycling.  However, it also would have been obvious to provide a port in the upper half of the vessel 24 for this purpose.  
        
        3 The Examiner takes the position that the screw conveyor 44 is substantially vertical based on the illustration in the fig.  However, the purpose of the convey 44 is discharge the slurry from the vessel 24 so that it can be transported away from the vessel.  Rosenbloom, col. 5, ll. 41–58.  Therefore, it would have been obvious, routine engineering choice to adjust the angle of the conveyor 44 to be substantially vertical depending on the location of the vessel receiving the slurry discharged by the conveyor 44. 
        4 While Williams teaches that its device is used to process tar sands (Williams at [0002], the reference does not explicitly disclose a gas vent at the top of its tank.  However, it would have been obvious to provide a vent at the top of the tank in order to remove gases that evolve during the process because Scheybeler teaches that such a vent (the vent associated with demister pad 31) is beneficial for this purpose.  Scheybeler at col. 2, ll. 54–56.
        5 The Examiner notes that this transverse portion 32B is inclined rather than vertical.  The purpose of the screw conveyor 32 is to expel sand through outlet 36 to a desired location.  Williams at [0032].  It would have been obvious for the transverse portion 32B to be vertical rather than inclined depending on the desired location for expelling the sand.  Rearranging the transverse portion 32B in this manner would be within the ambit of a skilled artisan because Maltin teaches that a screw conveyor 30 used to expel particulate matter through an outlet 31 can have this configuration.  Maltin at fig. 5, col. 4, ll. 55–64.  
        6 Note that the claimed “oil/gas well” is not a structural component of the claimed device because the system of claim 1 from which claim 6 depends is directed to a “backflow collection system” that is “configured to receive backflow from an oil/gas well.”